Exhibit 12.1 PUGET ENERGY STATEMENT SETTING FORTH COMPUTATIONS OF RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Successor Predecessor 12 Months Ended March 31, Period from February 6, 2009 through Period from January 1, 2009 through Years Ended December 31, December 31, 2009 February 5, 2009 Earnings Available For Fixed Charges: Pre-tax income: Income from continuing operations before income taxes $ AFUDC - equity ) AFUDC - debt ) Total $ Fixed charges: Interest expense $ Other interest 69 Portion of rentals representative of the interest factor Total $ Earnings available for combined fixed charges $ Ratio of Earnings to Fixed Charges x x x x x x x
